F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JUL 26 2002
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 FREDERICK D. THOMAS,

          Petitioner - Appellant,
 v.                                                          No. 02-1081
 GARY WATKINS; ATTORNEY                                 (D.C. No. 01-Z-2285)
 GENERAL OF THE STATE OF                                   (D. Colorado)
 COLORADO,

          Respondents - Appellees.




                                ORDER AND JUDGMENT*


Before SEYMOUR, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Petitioner Frederick D. Thomas, a state prisoner appearing pro se, seeks a



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
certificate of appealability to appeal the district court's dismissal of his petition for habeas

corpus under 28 U.S.C. § 2254. We deny a certificate of appealability and dismiss the

appeal.

       Thomas pleaded guilty to one count of second-degree murder and two counts of

aggravated robbery in July 1997. On September 18, 1997, the trial court denied his

motion to withdraw his guilty plea and sentenced him to seventy years in prison. He did

not file a direct appeal. On February 15, 2000, Thomas filed a motion for state post-

conviction relief alleging his counsel was ineffective and his plea was involuntary. The

trial court denied the motion. The Colorado Court of Appeals affirmed the denial on

October 11, 2001, and the Colorado Supreme Court denied certiorari.

       On November 28, 2001, Thomas filed his federal habeas petition asserting he was

denied due process because his counsel was ineffective and his plea was involuntary. The

district court dismissed the action, finding that Thomas' petition was barred by the one-

year limitation period in 28 U.S.C. § 2244(d) because more than two years had elapsed

between the date his conviction became final and the date he filed his motion for state

post-conviction relief. We have examined the record on appeal and Thomas' filings with

this court. We conclude that Thomas' action is barred for substantially the same reasons

as stated in the district court's order dated February 6, 2002.

       As petitioner has failed to make “a substantial showing of the denial of a

constitutional right,” 28 U.S.C. § 2253(c)(1)(B), we DENY a certificate of appealability,


                                               2
DENY his motion to proceed in forma pauperis on appeal, and DISMISS the appeal. The

mandate shall issue forthwith.

                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge




                                         3